Citation Nr: 0120902	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  96-41 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied the veteran's claim for a disability rating in excess 
of 30 percent for PTSD.  This matter was previously before 
the Board in December 1998, at which time this rating issue 
was remanded to the RO for additional development.  (A claim 
for an increased rating for tinea versicolor was denied by 
the Board in December 1998.)


FINDING OF FACT

The veteran has been diagnosed with non-service-connected 
Huntington's disease (also referred to herein as Huntington's 
chorea), which has resulted in dementia of such severity that 
any PTSD experienced by the veteran is not evident as a 
disability which causes functional limitations.


CONCLUSION OF LAW

The schedular criteria for entitlement to a disability rating 
in excess of 30 percent for service-connected PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 
4.14, 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the severity of his service-
connected PTSD is greater than the assigned disability rating 
reflects.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
allows for ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In accordance with a January 1995 Board decision, the RO 
rendered a March 1995 rating decision granting the veteran 
service connection for PTSD; a 30 percent disability rating 
was assigned.  In addition to PTSD, the veteran began 
experiencing symptoms of Huntington's chorea in the late 
1980's.  In March 1996 the RO rendered a rating decision that 
ruled the veteran incompetent for the purposes of handling 
the disbursement of VA funds.

A March 1996 VA examination report shows that the veteran was 
showing signs of dementia due to Huntington's chorea, 
manifested by confusion, deficits in long-term and short-term 
memory, impairment of conversation and speech, and a lack of 
insight and judgment.  The diagnoses included dementia, mild 
to moderate (emphasis on moderate), secondary to Huntington's 
chorea; probable organic affective syndrome; alcohol 
dependence and abuse, severe and chronic, probably active; 
and PTSD, mild to moderate.  The examiner opined "that it is 
difficult to assess the extent to which the [veteran] is 
suffering from [PTSD] because of the overriding clinical 
appearance and domination of dementia."  The examiner 
further commented that "[i]t may well be that he is 
continuing to experience definite symptoms with regard to 
[PTSD] that interfere with his ability to work but the 
massive picture is clearly one of dementia that renders him 
permanently and totally disabled."  The examiner added that 
"[t]he [PTSD] is no doubt a contributing factor, but at this 
point in time it is certainly not the major problem."

Later in March 1996 the veteran was admitted to a VA 
hospital.  The veteran's behavior was observed and 
neuropsychiatric testing was carried out, which identified 
several areas of significant neuropsychiatric deficits.  The 
diagnoses included dementia due to Huntington's disease, and 
PTSD.  It was opined that his deficits were related to 
Huntington's disease.

A May 1996 VA psychological assessment included a review of 
the veteran's history and the administering of several 
psychological tests.  The diagnoses included dementia due to 
Huntington's disease, PTSD (provisional), and alcohol abuse.  
The examiner noted that the veteran demonstrated impaired 
cognitive abilities and insight such that the veteran should 
be placed in a structured environment.

A November 1996 VA hospital discharge summary notes the 
following diagnoses:  dementia secondary to alcohol and 
Huntington's disease; and organic affective disorder.  A 
global assessment of functioning score (GAF) of 30 was 
assigned.  

A March 1998 VA hospital admission report notes the veteran's 
history of Huntington's disease.  The clinical impression 
included dementia secondary to alcohol abuse and Huntington's 
disease, organic brain disorder, and a GAF of 25.  It was 
noted that the veteran was unable to care for himself and 
needed legal guardianship.  

Clinical records for the period July 1998 through October 
1998 show that the veteran was cared for in a VA facility, 
primarily for his Huntington's disease and resultant 
dementia.  

A December 2000 PTSD examination report made specific mention 
of the Board's December 1998 remand instructions and included 
a review of the veteran's claims file.  It was noted that the 
veteran had been residing at a nursing home since November 
2000.  Upon examination, it was evident to the examiner that 
the veteran's dementia had progressed severely since 1996.  
The veteran was interviewed, but the examiner observed that 
the veteran was unable to understand most of the questions 
asked and was unable to comprehend the purpose of the 
interview.  His insight and judgment were both severely 
impaired by dementia.  The veteran had no complaints except 
that his mood was "lousy, always bad."  The veteran was 
described as "impaired in almost every aspect, and is unable 
to function independently in any way."  The diagnoses 
included the following:  severe dementia, secondary to 
Huntington's chorea; rule out organic affective syndrome; 
PTSD by history; and a GAF of 10 (GAF due solely to PTSD, 
estimated at 60, by history only).  The examiner commented 
that "the veteran's overall psychological and cognitive 
deterioration . . . makes a meaningful evaluation of [PTSD] 
symptomatology impossible and inappropriate."  It was also 
noted that the veteran's dementia had become so severe at the 
time of the examination that it overrides any other 
psychological or psychiatric disorder.  In summary the 
examiner stated the following:

While the veteran's records do suggest a 
history of [PTSD], mild to moderate, it 
was impossible to elicit any symptoms 
substantiating that diagnosis during the 
interview, secondary to the veteran's 
cognitive limitation and dysfunction.  It 
is impossible to rate the veteran's level 
of impairment due solely to [PTSD], but 
there is no evidence to suggest that in 
the absence of dementia, [PTSD] symptoms 
would not be present.  Therefore it must 
be presumed that the veteran's level of 
PTSD remains unchanged since the last 
evaluation, and the GAF assigned 
represents the best estimate of this 
examiner, based on records and previous 
evaluations.  

The veteran's PTSD has been rated under Diagnostic Code 9411.  
The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including PTSD.  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent expressed intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
this case has been pending since March 1996, the veteran's 
claim for an increased disability rating for PTSD will be 
considered under the criteria in effect prior to and after 
November 7, 1996.  

Prior to November 7, 1996, a 30 percent disability rating for 
PTSD was assigned when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, the psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, and 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent disability rating for 
PTSD was assigned when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132 (1996).  

In determining whether a 30 percent or 50 percent disability 
rating is appropriate, it is pertinent to note that, in Hood 
v. Brown, 4 Vet. App. 301 (1993), the Court stated that the 
term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, where as the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for the purposes of meeting 
the statutory requirement that the Board articulate "reasons 
and bases" for its decision.  In a precedent opinion, dated 
November 9, 1993, the General Counsel of VA concluded that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree." It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOPGCPREC 
9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991).  

Under the revised criteria, a 30 percent disability rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). A 
50 percent disability rating is for assignment for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2000).

After review of the evidence of record and the applicable 
laws and regulations, the Board finds that a disability 
rating in excess of 30 percent for PTSD is not warranted.  
The veteran's non-service-connected Huntington's chorea and 
resulting dementia are shown to be the dominant cause of the 
veteran's psychiatric symptoms since March 1996.  At that 
time, a VA examiner adjudged the veteran's PTSD to be mild to 
moderate, but nevertheless commented that it was difficult to 
determine the severity of his PTSD because of the overriding 
domination of dementia.  The medical evidence shows that the 
severity of the dementia progressed over time.  The December 
2000 VA examination report characterized the veteran's 
Huntington's disease and resulting dementia as severe and as 
being the major, overriding cause of the veteran's acute 
psychiatric deficits.  Because of the extent of his dementia, 
it had become impossible to determine whether he is affected 
by PTSD.  Indeed, it has even been suggested that it cannot 
be determined whether the veteran even meets the criteria for 
the diagnosis of PTSD.  The Board recognizes, however, that 
as there is no evidence suggesting that PTSD symptomatology 
would not be present in the absence of the severe dementia, 
there does not appear to be reason to reduce the current 
rating or to conclude that he no longer experiences PTSD.  
Nevertheless, as there is a clear indication that the 
veteran's PTSD is not evident as a cause of his debilitating 
psychiatric symptoms, a higher disability rating is not 
warranted.  The Board finds that the preponderance of the 
evidence is against the claim for a higher rating.

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001).  

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought on appeal.  The Board concludes that the 
discussions in the rating decisions, statements of the case, 
and supplemental statements of the case have informed the 
appellant of the information and evidence necessary to 
substantiate the claim addressed above, and have therefore 
satisfied the notification requirements.  Additionally, VA 
examinations have been conducted, and other documentation has 
been submitted, to ascertain the level of disability.  The 
Board therefore finds that the record as it stands is 
adequate to allow for review of the claim for an increased 
rating and that no further action by the RO is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546(1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).


ORDER

A disability rating in excess of 30 percent for the veteran's 
service-connected PTSD is denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

